Title: From Benjamin Franklin to Samuel Franklin, 17 July 1767
From: Franklin, Benjamin
To: Franklin, Samuel


Dear Cousin
London, July 17. 1767
I should sooner have answered your kind Letters of last Year, but postpon’d it from time to time having mislaid the Print I intended to send you, which I have now found and send herewith.

I am glad to hear of the Welfare of you and your Family, which I hope will long continue. My Love to them all.
It gives me Pleasure whenever I find that my Endeavours to serve America are acceptable to my Friends there. Your kind Notices of them are very obliging.
I find here but two of our Relations remaining that bear the Name of Franklin: viz. Thomas Franklin, of Lutterworth, in Leicestershire, Dyer, and his Daughter Sally Franklin about 14 Years of Age, who has been with me in London about a Year, and sends her Duty to you. Thomas Franklin is the Grandson of John Franklin, your Grandfather’s Brother. There are besides, still living, Eleanor Morris, an old Maiden Lady, Daughter of your Grandfather’s Sister Hannah; and also Hannah Walker, Granddaughter of his Brother John. Mrs. Walker has 3 Sons. She lives at Westbury in Buckinghamshire, and Mrs. Morris with her. And these are the whole.
It is thought best by my Friends that I should continue here another Winter: My best Wishes attend you; being Your affectionate Kinsman and most obedient Servant
B Franklin
Mr. Saml. Franklin
